            Case 18-10399 Doc          24-3 Filed 12/19/18 Entered       12/19/18 15:00:59
sc   Corrected Image of Notice of Postpetition Mortgage Fees Expenses   and Charges          Page   1
            Case 18-10399 Doc          24-3 Filed 12/19/18 Entered       12/19/18 15:00:59
sc   Corrected Image of Notice of Postpetition Mortgage Fees Expenses   and Charges          Page   2
            Case 18-10399 Doc          24-3 Filed 12/19/18 Entered       12/19/18 15:00:59
sc   Corrected Image of Notice of Postpetition Mortgage Fees Expenses   and Charges          Page   3
            Case 18-10399 Doc          24-3 Filed 12/19/18 Entered       12/19/18 15:00:59
sc   Corrected Image of Notice of Postpetition Mortgage Fees Expenses   and Charges          Page   4
            Case 18-10399 Doc          24-3 Filed 12/19/18 Entered       12/19/18 15:00:59
sc   Corrected Image of Notice of Postpetition Mortgage Fees Expenses   and Charges          Page   5
            Case 18-10399 Doc          24-3 Filed 12/19/18 Entered       12/19/18 15:00:59
sc   Corrected Image of Notice of Postpetition Mortgage Fees Expenses   and Charges          Page   6
